Complainant below, a judgment creditor of William Yeskel, filed his bill against William Yeskel and others, praying inter alia, that certain conveyances and transfers of property be declared void as against complainant's judgment and that the same be declared to be the property of William Yeskel and subject to the complainant's judgment, to the end that the said property might be sold discharged of the alleged fraudulent conveyances and transfers and the judgment of complainant satisfied therefrom.
Final hearing being had, the learned Vice-Chancellor determined that the transfers complained of were fraudulent as to complainant. The court, after a review of the testimony, *Page 411 
stated, "It is concluded from the testimony that both Sanley Trading Company and William Yeskel  Sons, Inc., were in reality owned and operated by William Yeskel and were merely devices interposed by him between his assets and his creditors." Decree in favor of complainant being entered, appeal therefrom is now made.
We have carefully examined the testimony and argument of counsel and find ourselves in agreement with the fact finding of the court below. The allowance of costs and counsel fees by the court below was discretionary with that court, R.S. 2:29-129, etseq., and we find nothing in the case which would justify our interference therewith.
The decree appealed from is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 15.
For reversal — None.